The insufficiency of the evidence to support a verdict in favor of the plaintiff, had such been returned, and the unwarranted extension of the rule relative to judicial notice are the reasons for my disagreement with the majority.
The treatment accorded Henry A. Foss while he was confined in jail cannot be condoned, and if such treatment caused or hastened his death, the persons responsible therefore should be held liable in damages. It is stated in the majority opinion that no cause of Foss's death other than neglect and abuse by defendants is shown, to which statement I will add that it does not appear from the evidence that anything which occurred while Foss was confined in jail caused or hastened his death. Nevertheless, it is reasoned in the majority opinion that a contributing cause of Foss's death may be inferred from the result. This is an innovation on the time-honored process of reasoning from cause to effect. The causes of death are many and varied. Injuries and mistreatment which would cause or hasten the death of an infant or a person in delicate health may have little or no effect on a person of great stamina or more robust physical condition. The record is silent as to what disease or casualty caused Foss's death. It may be admitted *Page 821 
that he was mentally deranged, but it does not follow that his physical condition was poor or that he lacked the hardihood to withstand the hardships said to have been imposed on him while confined in jail. Owing to the diversity of facts which appear in legal controversies, an erroneous evaluation thereof in one instance does not establish a rule of law generally applicable to subsequent litigation. But there are certain principles of law extant in this State precluding submission of a case to the jury where the plaintiff fails to make a prima facie case. The "scintilla rule", if ever accepted in this jurisdiction, has long since been disapproved by this Court. Kiern v. McLaughlin,121 W. Va. 30, 1 S.E.2d 176; Ketterman v. Railroad Co., 48 W. Va. 606,37 S.E. 683. Judge Brannon in a very able and convincing opinion in the Ketterman case stated that evidence from which a surmise of negligence may be made is insufficient to take the case to the jury. By the same principle a surmise as to the cause or contributing cause of death in an action for death by wrongful act is insufficient to take a case to the jury. A mere scintilla of evidence is insufficient to support a verdict. Hicks v. New River Coal Co., 95 W. Va. 17,120 S.E. 898. If the evidence is insufficient to support a verdict, the defendant is entitled to a directed verdict. Ice v. CountyCourt, 77 W. Va. 152, 87 S.E. 75; Cobb v. Glenn Boom  LumberCo., 57 W. Va. 49, 49 S.E. 1005, 110 Am. St. Rep. 734. Bad treatment of Foss is shown, but that alone is insufficient to show that his death was hastened or caused thereby. I think that the evidence connecting the death of Foss with his treatment while confined in jail hardly rises to the level of scintilla evidence; hence the trial court properly directed a verdict for the defendants.
The declaration in this action alleges that during the period of incarceration of Foss in the county jail, the defendant, John Mark Slack, was the duly elected and qualified Sheriff of Kanawha County, and that William Dyer and Robert Slack were two of his deputies, appointed with the consent of the county court and duly *Page 822 
qualified. Should these allegations be unfounded in fact, no liability would attach to the defendants herein, their duties to Foss devolving upon them by reason of their official capacity. As indicated in the majority opinion, the evidence adduced on this point should have been clearer and more direct. In order to supply this defect, it was necessary to resort to judicial notice. Judicial notice may be divided into that authorized by statute and that authorized by common law, the latter being invoked here. The basis of common law judicial notice is that the facts so noticed are so generally well known to the average man that proof of their existence is deemed unnecessary. Thus it is generally held that the court must take judicial notice of the sheriff of the county in which the court is sitting, the reason being that the sheriff is elected by the people and holds a high county office, and is, therefore, generally known throughout the county in which he is elected. But this is not true of deputy sheriffs who are appointed by the sheriff with the consent of the county court, and may be removed by the sheriff or said court at any time. Code,6-3-1,2. A sheriff also may remove a deputy sheriff by filing with the clerk of the county court a statement in writing showing such action. Code, 7-7-7, as amended by Chapter 19, Acts of the Legislature, 1939. In the case ofSlaughter v. Barnes, 3 A. K. Marshall, Ky. 413, cited in the majority opinion, the following language appears: "But it is contended that as the sheriff is a public officer he must be presumed to be known as such without any express proof to that purpose. This may be true as to the principal sheriff, but it cannot be so as to the deputy, for he is not appointed and commissioned in the same public manner as the sheriff. His appointment is made and revoked at the pleasure of the sheriff, and he who is a deputy to-day may not be so to-morrow." It is not a matter of general knowledge even to the citizens of a county as to the identity and number of deputy sheriffs. Especially is this true in the more populous counties of this State. The identity of appointees as deputy sheriffs is not a matter of general notoriety, *Page 823 
and, in my view, is not such that judicial notice should be accorded thereto. When a fact is judicially noticed by this Court it becomes incumbent on the various trial courts likewise to take cognizance thereof. Infrequently are judges familiar with the names and identities of deputy sheriffs within the county, yet without proof they are told they must judicially know the identities of such deputies. Thus it may occur that a trial judge will find himself in a position in which he must acquire special knowledge in order to take judicial notice. Though this is often the case with judicial notice authorized by statute, it should not be so as to judicial notice authorized by common law. The litigants here are relieved of the duty of proving a material part of their cause of action and the burden is cast upon the trial judge to acquaint himself with such facts on his own initiative. In the instant case the record fails to show adequately the official capacities of two defendants, and there is nothing appearing in the record from which it may be inferred that the trial court took notice of the same. Were it not for the fact that the trial court gave reasons for directing a verdict and the same were made a part of the record, this Court on writ of error would not have known the reasons for the directed verdict, and it might well have been that the verdict was so directed for the very reason that the record is devoid of a showing of the official capacities of the defendants. A trial court and this Court may take judicial notice of the office of sheriff and the person holding the same, but I do not believe this rule should be extended to include deputy sheriffs. The cases of Central Land Company ofWest Virginia v. Calhoun, 16 W. Va. 361, and State v. TrustCo., 72 W. Va. 181, 77 S.E. 902, cited in the majority opinion are authority for the proposition that judicial notice may be taken of the office of clerk of the county court, and the signature of the person holding the same when a paper was before the trial court, signed by the person who actually holds that office, or by a deputy clerk. In this case the trial court had no paper before it from which it might be inferred *Page 824 
that any of the defendants claimed to hold the office of sheriff or deputy sheriff. In the cases of Land Co. v. Calhoun,supra, and State v. Trust Co., supra, official papers were before the Court, an indorsement in one instance and an attestation in the other, signed by persons claiming to hold the office of clerk of the county court. This fact at least afforded a reasonable basis on which judicial notice could be grounded. When we reach into the unknown and take therefrom a supposition and dress it in the habiliments of fact, only confusion and uncertainty can result.
I would affirm the judgment of the Circuit Court of Kanawha County.
I am authorized to say that Judge Fox joins in this dissent.